Citation Nr: 0124542	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  97-22 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1986 
to March 1990.  He also had subsequent reserve service with 
the Air Force National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for a stomach disability.  Thereafter, in June 1999 and April 
2001, the Board remanded this service connection claim for 
further evidentiary development.  


REMAND

The service medical records reflect that the report of the 
June 1986 entrance examination contains no complaint, 
history, or abnormal finding relative to a stomach disorder.  
The veteran was seen at the dispensary in February 1987 for 
complaints of abdominal discomfort and nausea which had been 
present for one week.  The assessment was viral syndrome.  In 
May 1987, the veteran complained of nausea and a decreased 
appetite and explained that he had intermittently experienced 
these symptoms for the past ten years.  The examining 
physician assessed possible gastritis.  In January 1989, the 
veteran described stomach cramps.  The examining physician 
assessed gastritis which was possibly secondary to 
anti-inflammatory medication.  

In July 1989, the veteran complained of pain and cramping in 
his left upper stomach quadrant.  The examining physician 
recommended ruling out peptic ulcer disease and 
gastroesophageal reflux.  In September 1989, the veteran was 
treated for stomach problems described as gastritis.  At the 
November 1990 enlistment examination for Air Force National 
Guard service, the veteran described having had a "nervous" 
stomach one year prior to the evaluation.  The November 1990 
examination demonstrated that the veteran's abdomen was 
normal.  

Post-service medical record show continued problems with 
gastrointestinal complaints, variously diagnosed.  In April 
2001 the Board remanded the case to the RO for additional 
development, to include a VA examination and an opinion 
regarding the etiology of any diagnosed gastrointestinal 
disorder.  The case was prematurely returned to the Board 
prior to completion of the examination.  The representative 
has requested that the veteran's case be returned to the RO 
for completion of the requested development.  The Board 
concurs.  

Accordingly, the case is remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001)) is fully complied with and 
satisfied.  See, 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001) 
and the implementing regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for his gastrointestinal problems in 
recent years.  

3.  The RO should request the Montgomery 
and Tuskegee VAMCs to furnish copies of 
all current medical records.  

4.  A VA examination by a 
gastroenterologist should be conducted to 
determine the nature, severity, and 
etiology of any gastrointestinal 
disorder.  The claims folder and a copy 
of this remand should be made available 
to the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  Any testing deemed 
necessary should be completed.  

Following the examination, if a chronic 
gastrointestinal disability is diagnosed, 
it is requested that the examiner render 
an opinion as to whether it is as likely 
as not that any currently diagnosed 
gastrointestinal disorder is related to 
service.  A complete rationale for all 
opinions expressed should be provided.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for a stomach disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include all 
applicable law and regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




